UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1612


STEVEN DOUGLAS CLOUD,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00035-GMG)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Steven Douglas Cloud, Appellant Pro Se. David E. Somers, III, Special Assistant United
States Attorney, Office of the General Counsel - Region III, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Douglas Cloud seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and affirming the Commissioner’s decision denying

Cloud’s application for disability benefits. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed. ∗

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 29, 2018. The

notice of appeal was filed on May 17, 2018. Because Cloud failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we grant the

Commissioner’s motion to dismiss, deny Cloud’s motion for summary judgment, and

dismiss the appeal.     We dispense with oral argument because the facts and legal




       ∗
         Although we dismiss for lack of jurisdiction, we note that Cloud waived
appellate review of the district court’s order by failing to file timely specific objections to
the magistrate judge’s recommendation despite being warned of the consequences. See
Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Thomas v. Arn, 474 U.S. 140
(1985).


                                              2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3